 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8
 9   UNITED STATES OF AMERICA,                            Case No.: 2:05-cr-00377-RCJ-NJK
10                          Plaintiff,                     Order Setting Faretta Hearing
11   v.
12   PETER REGINALD WRIGHT,
13                         Defendant.
14         On December 17, 2018, during his initial appearance on a revocation petition, Defendant
15 advised the Court that he would like to represent himself. Docket No. 235. The Court therefore
16 SETS a Faretta hearing for December 21, 2018, at 9:00 a.m., in Courtroom 3B. Defendant, his
17 current attorney, and the assigned AUSA are required to be present in the courtroom.
18         IT IS SO ORDERED.
19         DATED: December 17, 2018.
20
21
22                                             NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                  1
